Chief Justice White
specially concurring:
The instant case is a suit in equity, the purpose of which was to enjoin the enforcement of a judgment at law against Worthington in favor of Keely. The court held that while the judgment sought to be enjoined was not void, Worthington was, nevertheless, entitled to, and should be allowed to present his defense. The court required Worthington to deposit in the registry of the court the amount of the judgment, to abide the final disposition of the equity ease, enjoined Keely from enforcing the judgment at law until there had been a trial on the merits of the defense, and ordered that upon the conclusion of such re-trial, all the pleadings therein, evidence preserved by bill of exceptions, and proceedings, be reported to and filed in the instant case, as a part of the record thereof; and retained jurisdiction of the cause, to the end that a final decree be entered. Those directions of the court were complied with and subsequently the decree here involved was entered. Under the circumstances, the rehearing was, in substantial effect, nothing more than the ascertainment of certain facts by a *100referee, his finding thereon and a report to the chancellor, and is therefore properly in this record for review here.
Decided December 3rd, A. D. 1917.
Rehearing denied February 4, A. D. 1918.
I am of the opinion that the record shows clearly that Keely was not entitled to any judgment against Worthington for the simple reason that he had paid nothing upon the joint obligation of the two entitling him to contribution. Furthermore, the National Bank discharged the obligation of its own volition, and exacted and received of the principal, for whom Keely and Worthington were sureties, his promissory note for the full amount thereof. Such bank had no legal capacity to become surety. It, however, did have legal capacity to loan money upon promissory notes, and when it paid a judgment against a principal and his sureties in a bond, and took the promissory note of the principal for the amount of such payment, it should be held that the one primarily responsible on the bond had discharged his debt. I am, therefore, of the opinion that the court erred in denying equitable relief, and that the cause should be re-instated and the collection of the judgment at law enjoined.